Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
1.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            An authorization for this Examiner’s amendment has been given by 
Laurence L. Greenberg (Reg. No. 29,308) on 04/12/2021.

In the claims:    

                 Claim 1 has been amended to read: 

      -- A device for inserting a web of printing material, including paper or 

board, into a flat-bed machine for at least one of die-cutting or embossing, 

the device comprising: 

      a compensator comprising a roller,  wherein the 

compensator  configured to convert a continuous movement of the web of 

printing material into an iterative movement by changing  a speed of  the 

web of printing material through changes of position of the roller; 

       a clamping unit configured to clamp the web of printing material; 



printing material, creating a cross cut edge; 

       said clamping unit and said cutting unit being mutually adjacent; and 

       an inserting unit configured to transport the web of printing material, 

cross cut edge first, into the flat-bed machine for at least one of die-cutting or 

embossing.--.


                 Claim 7 has been amended to read: 

       --A manufacturing system for the production of packages, including 

paper or board packages and folding boxes, from a web of printing material, 

the manufacturing system comprising: 

        a web-fed printing press; 

        an inserting device disposed downstream of said web-fed printing press; 

and a flat-bed machine for at least one of die- cutting or embossing 

disposed downstream of said inserting device; 

         said inserting device including a compensator comprising a 

roller,  wherein the compensator configured to convert a continuous 

movement of the web of printing material into an iterative movement by 

changing  a speed of the web of printing material through changes of 

position of the roller, a clamping unit configured to clamp the web of 

printing material while being cut, a cutting unit configured to carry out a cross 

cut through the web of printing material, creating a cross cut edge, said 

clamping unit and said cutting unit being mutually adjacent, and an inserting 

unit configured to transport the web of printing material, cross cut edge first, 

into the flat-bed machine for at least one of die-cutting or embossing.--. 

 

                    Claims 8-9 have been cancelled. 


Reasons for Allowance              
        Claims 1-7 are allowed. 

2.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the compensator  configured to convert a continuous movement of the web of 
printing material into an iterative movement by changing  a speed of  the 
web of printing material through changes of position of the roller, in addition to the limitations set forth in claims 1 and 7. 

              Regarding claims 1 and 7, Rosenthal et al. (6,286,403), Toshito et al. (2010/0080643), Krauss et al. (8,408,110) and Chapman Jr. et al. (4,429,603)  (2009/0000126 A1) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 07/21/2020, fail to teach above-mentioned limitations set forth in claims 1 and 7.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 7.
 


Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    April 12, 2021